Citation Nr: 1500737	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a disability rating in excess of 10 percent for status post blow out fracture of the left eye with mild anophthalmos.

3.  Entitlement to a compensable disability rating for left maxillary sinusitis with Caldwell-Luc procedure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a back disorder and entitlement to an increased rating for sinusitis and status post blow out fracture of the left eye with mild anophthalmos are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in July 2005 denied the Veteran's service connection claim for a back disorder and the Veteran did not submit a substantive appeal within the required time period after issuance of the May 2006 statement of the case.

2.  Evidence associated with the claims file since the July 2005 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 2005 rating decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For reasons explained in detail below, the Veteran's claim of entitlement to service connection for a back disorder is found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




II.  New and Material Evidence

The Veteran originally filed a service connection claim for a back disorder in November 1993.  A rating decision dated in July 1994 denied the Veteran's claim on the basis that the evidence failed to establish that the Veteran incurred or aggravated a chronic back disability during military service.  The Veteran did not submit a substantive appeal within the required time period after receipt of the June 1995 statement of the case.  The RO denied the Veteran's claim to reopen in May 1997 and March 2004.  The Veteran filed another claim to reopen entitlement to service connection for a back disorder in March 2005.  A rating decision dated in July 2005 denied the Veteran's request to reopen entitlement to service connection for a back disorder as the evidence received subsequent to the last prior final decision did not constitute new and material evidence.  The relevant evidence of record at the time of the July 2005 rating decision consisted of service treatment records, a January 1994 VA examination, VA treatment records and lay statements from the Veteran.  The Veteran did not submit a substantive appeal within the required time period after the issuance of the May 2006 substantive appeal.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran filed another service connection claim for a back disorder in October 2006.  Evidence received since the July 2005 rating decision includes VA treatment records, lay statements from the Veteran and a transcript of the November 2014 Board hearing.  The Veteran's testimony and statements are considered new, because this evidence was not of record at the time of the July 2005 decision and they are not cumulative or redundant of previous evidence.  During the November 2014 hearing, the Veteran testified that he hurt his back during basic training, he sought treatment for his back pain throughout service and that he has had continuous back pain since service .  Hearing Transcript at 8, 11.  The Veteran is competent to report the symptoms of back pain in service and continuous symptoms of back pain since service.  As the new evidence indicates that the Veteran has a current back disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and the appeal is granted to that extent only.





REMAND


With respect to the Veteran's service connection claim for a back disability, the evidence shows that the Veteran has a diagnosis of disc disease.  The Veteran was treated for back pain in service and he contends that he has had continuous back pain since discharge from service.  This indicates that the Veteran's current diagnosis of disc disease may be related to the back injury and/or symtpoms of back pain during active military service.  Thus, the Veteran should be provided with a VA examination and opinion for  his service connection claim for a back disorder.

The Veteran testified at the November 2014 Board hearing that his sinusitis and status post blow out fracture of the left eye with mild anophthalmos has increased in severity since his last VA examinations.  Hearing Transcript at 3, 5- 6.  With respect to the Veteran's vision, he contends that his peripheral vision has decreased and he sometimes sees floaters in his left eye.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.").  Thus, the Veteran should be provided with another VA examination to determine the current severity of his service-connected sinusitis and status post blow out fracture of the left eye with mild anophthalmos.

Furthermore, the Veteran testified in November 2014 that he had a flare-up of his sinusitis in the beginning of 2014 that required him to seek treatment through the emergency department at the Dublin VA Medical Center in Dublin, Georgia.  It was treated with antibiotics and nasal spray.  Thus, on remand the RO/AMC should attempt to obtain any outstanding treatment records.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records with respect to the Veteran's back disorder, sinusitis and eye disorder from November 2007 to the present to include treatment of his sinusitis through the emergency department at the Dublin, Georgia VAMC in 2014.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran with a VA examination by an appropriate specialist for his service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's disc disease and/or any other back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaints.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the Veteran's lay statements of continuous back pain from active military service to the present and whether this back pain is at least as likely as not related to the Veteran's current back disorder(s).

3. After associating any outstanding records with the claims file, schedule the Veteran for a VA sinus examination by an appropriate specialist to evaluate the current severity of the Veteran's sinus disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Also, the examiner should discuss whether the Veteran experiences nearly continuous sinusitis symptoms or whether the Veteran has had radical surgery resulting in chronic osteomyelitis.  An explanation for all opinions expressed must be provided.

4. After associating any outstanding records with the claims file, schedule the Veteran for a VA examination before an appropriate specialist to determine the current level of severity of his status post blow out fracture of the left eye with mild anophthalmos.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examiner should describe in detail all symptomatology associated with the status post blow out fracture of the left eye with mild anophthalmos, including any impairment of central visual acuity or any impairment of the visual fields. The Veteran's lay statements regarding symptomatology should also be discussed and considered.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


